Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding the independent claims, none of the prior art of record discloses in combination with the other limitations of the claim generating, by the one or more computing devices, the truncated signed distance function initialization with the first head of the machine-learned segmentation model and the deep object feature representation with the second head of the machine-learned segmentation model; for at least one object detected in the image, iteratively updating, by the one or more computing devices and based at least in part on the deep object feature representation, the truncated signed distance function initialization associated with said object by performing optimization over a number of iterations; and determining, by the one or more computing devices, an instance segmentation mask for the image based on a final truncated signed distance function generated by updating the truncated signed distance function initialization over the number of iterations. 
McCormac et al. US 2021/0166426 discloses using a truncated signed distance function in order to map object instances (see paragraph 0066). 
Zhao et al US 2020/0394433 discloses a method for detecting objects using a deep feature extraction model for mapping intensities to different dimensions (see paragraph 0169). 

However, none of the prior art of record mentioned or disclosed in the IDS specifically discloses the limitations addressed above as a whole. Further it would be improper hindsight to somehow combine the cited references in order to read on the limitations addressed above, thus the claims are in condition for allowance.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached 892 notice of references cited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669